DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21-22 as filed March 25, 2021 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding the previous grounds of rejection under 35 U.S.C. §101, while claim 1 recites an abstract idea of organizing human activity under step 2A prong one, the amended claim integrates the abstract idea into a practical application by using a particular machine to implement the steps of the method. Claim 1 recites the use of testing equipment of a testing system coupled to a healthcare social network to capture data streams which is used to add content data for a patient, generate a diagnostic profile for the patient using the content data, curate the diagnostic profile with contextual information and generate an integrated report for providing personalized therapy. While testing equipment of a testing system for capture data streams is not a particular machine, the further recites that the testing equipment of the testing system is a next-generation sequencing device which provides detected single-nucleotide polymorphisms (SNP) content data. This detected SNP content data is then used to 
Regarding new claim 22, while the claim recites an abstract idea of organizing human activity under step 2A prong one, the claim integrates the abstract idea into a practical application by applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Claim 22 recites generating an integrated report for providing personalized therapy for early Alzheimer’s disease using content data from genetic testing devise for at least one SNP and then applying the personalized therapy to the patient. While a personalized therapy is not a particular treatment, the claim further recites that the personalized therapy is one of:
a) an antibody against the BMP-4 protein or functional fragment thereof when the individual patient does not test positive or is determined to be a non-carrier for the rs4891826 (G) SNP; 
b) a small molecule oncology kinase inhibitor selected based on predictive analytics by a social network analysis (SNA) of the gene/protein molecular network with respect to the one or more detected SNPs; 
c) a small molecule oncology kinase inhibitor when the individual patient does not test positive or is determined to be a non-carrier for the rs4891826 (G) SNP; 

e) an mTOR inhibitor when the individual patient does not test positive or is determined to be a non-carrier for the rs2030515 (G) SNP; 
f) a combination therapy of an anti-BMP-4 antibody or functional fragment thereof and an mTOR inhibitor when the individual patient does not test positive or is determined to be a non-carrier for both the rs4891826 (G) and rs2030515 (G) SNPs; 
g) CRISPR mediated gene editing or trans-epigenetic modulation in the RTTN, ALCAM, DMXL2, DYNLL1 genes based on the testing for said rs4891826 (G), rs2030515 (G), rs7164265 (C), or rs993900 (A) SNPs; 
h) CRISPR mediated gene editing in the ALCAM gene when the individual patient does not test homozygous for the rs2030515 (G) SNP, and wherein the gene editing may be applied to neural stem cells of the individual patient, such that the gene edited stem cells carry two copies of the rs2030515 allele so as to be homozygous, and wherein the gene edited stem cells are then further delivered into the individual patient's brain using image- guided delivery into targeted brain structures; or 
i) an antisense oligonucleotide (ASO) or short-interfering RNA (siRNA) therapy targeting the ALCAM/CD166 gene, when the individual patient does not test positive or is determined to be a non-carrier for the rs2030515 (G) SNP.
Each of these is a particular treatment and each have a significant relationship to the integrated report by being dependent on the detected SNP content data. Therefore, 

Regarding the closest prior art of record:
Churchwell et al. (U.S. Pub. No. 2013/0191161) discloses healthcare social network provisioning, capturing data streams, diagnostic profile creation, curating a diagnostic profile and generating integrated reports, but does not disclose the applying the method for early Alzheimer’s disease, the specific testing equipment, the specific data streams and content data, the use of SNPs or the specific therapies/SNPs in claims 1 and/or 22. 

Lou (Int. Pub. No. WO 2012/170704 A2) discloses obtaining a biological sample from a subject that is undergoing a treatment or is considered for a treatment; isolating genomic DNA from said biological sample; assaying the panel of biomarkers; generating an output with a computer algorithm based on the assay results of said panel of biomarkers; and/or determining the likely responsiveness of said subject to said treatment. The disclosure contemplates a variety of assaying techniques, including high-throughput sequencing, diseases which the method may be used for, including Alzheimer’s disease, and treatments which may be applied. Lou does not disclose the specific next generation sequencing equipment coupled to a network, the integration of such techniques into a healthcare social network which generates a diagnostic profile, curates the profile and generates and integrated report on personalized therapy or the specific therapies/SNPs in claims 1 and/or 22.

Giri et al. (Genes associated with Alzheimer’s disease: an overview and current status) discloses SNPs associated with Alzheimer’s disease but does not disclose the specific SNPs and therapies of claim 22.

While Churchwell and Lou may be construed to loosely disclose/teach the limitations of claim 1 separately, there is no motivation or rationale to combine the disclosures to teach each and every limitation of the claim in view of the specification without relying on hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686